340 S.W.3d 275 (2011)
In the Matter of the Care and Treatment of Shane D. SUMMERS, a/k/a Shane Summers, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72050.
Missouri Court of Appeals, Western District.
April 12, 2011.
Application for Transfer to Supreme Court Denied May 31, 2011.
Emmett D. Queener, Columbia, MO, for appellant.
James Robert Layton and Jayne T. Woods, Jefferson City, MO, for respondent.
Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., J., and PATRICIA JOYCE, Sp.J.

ORDER
PER CURIAM:
Shane Summers appeals the circuit court's judgment committing him to secure confinement in the custody of the Department of Mental Health as a sexually violent predator. He contends that the court committed reversible error in refusing to submit one of his jury instructions. The judgment is affirmed. Rule 84.16(b).